                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

RGIS, LLC,

                     Plaintiff,               CASE NO. 19-11866
                                              HON. DENISE PAGE HOOD
v.

KEITH GERDES,

                     Defendant.
                                              /


     ORDER DENYING DEFENDANT’S REQUEST FOR SECURITY OR
                         BOND [#18]


     I.     BACKGROUND

          A. Procedural Background


          On June 24, 2019, Plaintiff RGIS, LLC (“RGIS”) filed a Complaint against

Defendant Keith Gerdes (“Gerdes”) alleging: Misappropriation of Trade Secrets

under the Defend Trade Secrets Act, 18 U.S.C. § 1836 (“DTSA”) (Count 1); Breach

of Contract for non-compete obligations (Count 2); Breach of Contract for improper

use of confidential information and company property (Count 3); Misappropriation

of Trade Secrets under the Michigan Uniform Trade Secrets Act (“MUTA”), M.C.L.

445.1901 et seq. (Count 4); and Breach of the Duty of Loyalty (Count 5). [ECF No.1]

On July 1, 2019, RGIS filed a Motion for Preliminary Injunction to enjoin Gerdes

                                          1
from directly and indirectly breaching any provisions of an agreement between both

parties. [ECF No. 4] Gerdes did not file a response to RGIS’ Motion, but instead

filed a Motion to Dismiss RGIS’ Complaint for Lack of Personal Jurisdiction on July

29, 2019. [ECF No. 7] A hearing was held on RGIS’ Motion on August 14, 2019.

         On August 8, 2019, Gerdes filed an Ex Parte Motion for Adjournment of

Preliminary Injunction Hearing. [ECF No. 9] RGIS filed a Response on August 9,

2019. [ECF No. 11] Gerdes’ Motion was also heard before the Court on August 14,

2019.     On August 21, 2018, this Court granted RGIS’ Motion for a Preliminary

Injunction preventing Gerdes from working at WIS International, Inc. (“WIS”) until

one year after he resigned from RGIS and sharing trade secrets. [ECF No. 13, Pg.ID

443] On September 11, 2019, Gerdes filed a Notice of Appeal [ECF No. 14]

regarding the issuance of the preliminary injunction.

         During the Court’s deliberations regarding the preliminary injunction and the

time period immediately following them, Gerdes did not request that RGIS post

bond with the preliminary injunction. This matter is before the Court on Gerdes’

Motion for Security or Bond [ECF No. 18] filed on January 6, 2020.


   II.      LEGAL ANALYSIS

            A. Standard of Review


            District Courts have discretion whether to require a security bond with a

   preliminary injunction order. Moltan Co. v. Eagle-Picher Indus., Inc., 55 F.3d
                                           2
1171, 1176 (6th Cir. 1995). Despite the literal language of Federal Rule of Civil

Procedure 65(c), courts may excuse the issuance of a preliminary injunction

without a bond. Wayne Chemical, Inc. v. Columbus Agency Service Corp., 567

F.2d 692, 701 (7th Cir. 1977). The party being enjoined has the burden of

establishing the need for a bond and the required amount. See Appalachian

Regional Healthcare, Inc. v. Coventry Health and Life Ins. Co., 714 F.3d 424,

432 (6th Cir. 2013). “There is no special exception that mandates that a district

court is obligated to require the posting of a security or bond when issuing

injunctions in disputes between companies and their former employees.” Delphi

Auto. PLC v. Absmeier, No. 15-CV-13966, 2016 WL 1156741, at *5 (E.D. Mich.

Mar. 24, 2016).


      B. Preliminary Injunction Security Bonds


      Gerdes argues that the imposed preliminary injunction has interfered with

his ability to gain employment and will cause him financial damages upwards of

$300,000. In response, RGIS argues that Gerdes’ request for a preliminary

injunction bond should be denied because (1) any potential damages incurred by

Gerdes are because he is not permitted to violate of his noncompete agreement

with RGIS by working with WIS; (2) Gerdes’ appeal of this Court’s Preliminary

Injunction Order to the Sixth Circuit limits this Court’s jurisdiction to modify the


                                       3
Order to impose a new bond requirement; and (3) imposing a bond is unnecessary

because RGIS does not pose a collection risk.

      RGIS argues that Gerdes’ financial damages estimate is flawed because it

is based upon the salary and incentive bonus that he will forfeit by abiding by his

noncompete clause with RGIS. RGIS argues that its agreement is valid and that

this Court ruled that RGIS is likely to succeed on the merits in its Order issued

on August 21, 2019. [ECF No. 13] RGIS asserts that alleging financial damages

stemming from a valid noncompete clause is an uncompelling argument and the

Court should not reward Gerdes’ “wrongful conduct.”

   RGIS further argues that “[t]he filing of a notice of appeal is an event of

jurisdictional significance” which “confers jurisdiction on the court of appeals

and divests the district court of its control over those aspects of the case involved

in the appeal.” Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982).

Federal Rule of Civil Procedure 62(d) provides that, “[w]hile an appeal is

pending from an interlocutory order . . . that grants . . . an injunction, the court

may suspend, modify, restore, or grant an injunction on terms for bond or other

terms that secure the opposing party’s rights.” Fed. R. Civ. P. 62(d). However,

courts in this district have construed the rule narrowly, opining that the rule

allows district courts to “(1) preserve the status quo between the parties; or (2)

preserve the integrity of the proceedings before the court of appeals . . . not[ing]


                                        4
that the ‘relevant status quo’ is ‘the new status quo between the parties that the

court’s grant of the injunction creates.’” Graveline v. Johnson, 2018 WL

41484577, at *2-3 (E.D. Mich. Aug. 30, 2018).

      RGIS argues that granting a security bond with a pending appeal would

alter the status quo rather than preserve it. The Court agrees and finds that Gerdes’

arguments would have been more compelling had he made them when the Court

initially granted the preliminary injunction, or at least shortly thereafter—i.e.

prior to filing a notice of appeal.

      RGIS also asserts that it does not pose a collection risk, so a security bond

is unnecessary. To support its argument, RGIS cites Radio One, Inc. v. Wooten,

which found that the “seventh largest radio broadcasting company in the United

States [which] owns and/or operates 71 radio stations located in 22 urban markets

. . . did not pose a collection risk inasmuch to require the positing of a bond.” 452

F. Supp. 2d 754, 760 (E.D. Mich. 2006). RGIS further supports its argument with

Continental Oil Co. v. Frontier Refining Co., which found no abuse of discretion

when the district court declined to require a preliminary injunction bond. 338

F.2d 780, 782-83 (10th Cir. 1964). Continental Oil reasoned that the prevailing

corporation had considerable assets and could respond if the defendant did suffer

damages from the injunction. Id. As RGIS indicates, it is a successful business

and a worldwide provider of inventory services, temporary assistance,


                                        5
   merchandising, and store surveying to the retail, wholesale, commercial and

   supply chain industries. [ECF No. 19, Pg.ID 493] Gerdes has provided the Court

   with no reason to find that RGIS would struggle to mitigate any financial

   damages if Gerdes ultimately prevails.


   III.   CONCLUSION


   For the reasons set forth above,


   IT IS HEREBY ORDERED that Gerdes’ Motion Requesting Security or Bond

for the Preliminary Injunction [ECF No. 18] is DENIED.




                                            s/Denise Page Hood
                                            DENISE PAGE HOOD
DATED: January 24, 2020                     Chief Judge




                                        6
